Case 2:15-cv-00169-SWS Document 139

Filed 09/16/19 Page 1 of 3

SEP 16 7379

U.S. MAGISTRATE JUDGE

United States District Court
For The District of Wyoming

 

NATIONAL PRESS PHOTOGRAPHERS
ASSOCIATION; NATIONAL RESOURCES
DEFENSE COUNCIL, INC.; WESTERN
WATERSHEDS PROJECT,

Plaintiffs,
vs.

PETER K. MICHAEL, in his official capacity
as Wyoming Attorney General; TODD
PARFITT, in his official capacity as Wyoming
Department of Environmental Quality
Director, PATRICK LEBRUN, in his official
capacity as Fremont County Attorney;
JOSHUA SMITH, in his official capacity as
Lincoln County Attorney; and CLAY
KAINER, in his official capacity as Sublette
County Attorney,

Defendants.

 

Civil No. 2:15-CV-00169-SWS

 

ORDER FOR SETTLEMENT CONFERENCE

 

This matter having come before this Court pursuant to a stipulated agreement by the parties

for a settlement conference, and the Court finding that the requested relief should be granted, does

now hereby:

ORDER that the parties appear before the Honorable Mark L. Carman, United States

Magistrate Judge at 9:00 o'clock a.m. on November 22, 2019. Plaintiffs should find a suitable

 
Case 2:15-cv-00169-SWS Document 139 Filed 09/16/19 Page 2 of 3

venue for purposes of a settlement conference, preferably in the downtown area of Denver,
Colorado.

Consideration of settlement is a serious matter that requires thorough preparation prior to
the settlement conference. Set forth below are the procedures the Court will require the parties to
follow and the procedures the Court typically will employ in conducting the conference.

1. SETTLEMENT STATEMENTS

At least five (5S) business days before the conference, each of the parties shall submit to
Judge Carman’s chambers a short confidential settlement statement in supplementation of the
briefing regarding attorney fees and the names of all persons who shall attend the mediation, for
the use of the Court in conducting the settlement conference. The submission may provide such
information by reference to pleadings in the case and should be emailed to
wyojudgemlc@wyd.uscourts.gov.

2. ATTENDANCE OF PARTIES REQUIRED

Parties with full and complete settlement authority are required to personally attend
the conference. An insured party shall appear by representative of the insurer who is authorized
to negotiate, and who has authority to settle the matter up to the limits of the opposing parties’
existing settlement demand. An uninsured corporate entity shall appear by a representative
authorized to negotiate, and who has authority to settle the matter up to the amount of the opposing
parties’ existing settlement demand or offer. Having a client with authority available by
telephone is not an acceptable alternative, except under the most extenuating circumstances. The

purchase of an airplane ticket is not an extenuating circumstance. The Court has ordered sanctions

2
Case 2:15-cv-00169-SWS Document 139 Filed 09/16/19 Page 3 of 3

for failure to comply with this directive.
3. MEDIATION FORMAT

Judge Carman will generally use a mediation format that begins with a brief introduction
by the Judge, followed by private caucusing by the Judge with each side. The Court expects both
the lawyers and the party representatives to be fully prepared to participate. The Court encourages
all parties to keep an open mind in order to reassess their previous positions and to discover
creative means for resolving the dispute.
4, STATEMENTS INADMISSIBLE

The Court expects the parties to address each other with courtesy and respect. Parties are
encouraged to be frank and open in their discussions. As a result, statements made by any party

during the settlement conference are not to be used in discovery and will not be admissible at trial.

Dated this 16th day of September, 2019.

Lata

MARK L. CARMAN
UNITED STATES MAGISTRATE JUDGE
